329 F.2d 319
John T. SMITH, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 20817.
United States Court of Appeals Fifth Circuit.
March 31, 1964.

Appeal from United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Henry T. Chance, Harris, Chance, McCracken & Harrison, Augusta, Ga., for appellant.
Robert V. Zener, Alan S. Rosenthal, Attys., Dept of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Donald H. Fraser, U. S. Atty., Sherman L. Cohn, Atty., Dept. of Justice, Washington, D. C., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court is affirmed. See Celebrezze v. O'Brient, 5 Cir., 323 F.2d 989.